Sanders, J.
(dissenting) — As the majority correctly recognizes, this case is moot. Majority at 892. Generally this court will not render a decision on a moot case; however, we may exercise our discretion and reach the merits if the case presents an issue or issues of continuing and substantial public interest. Dioxin/Organochlorine Ctr. v. Pollution Control Hearings Bd., 131 Wn.2d 345, 350-51, 932 P.2d 158 (1997).
A court must consider the following factors when determining whether a sufficient public interest is involved: “(1) the public or private nature of the question presented; (2) the desirability of an authoritative determination which will provide future guidance to public officers; and (3) the *898likelihood that the question will recur.” Dunner v. McLaughlin, 100 Wn.2d 832, 838, 676 P.2d 444 (1984). A court may also consider as fourth and fifth factors “ ‘the level of genuine adverseness and the quality of advocacy of the issues,’ ” Westerman v. Cary, 125 Wn.2d 277, 286, 892 P.2d 1067 (1994) (quoting Hart v. Dep’t of Soc. & Health Servs., 111 Wn.2d 445, 448, 759 P.2d 1206 (1988)), and “ ‘the likelihood that the issue will escape review because the facts of the controversy are short-lived,’ ” id. at 286-87 (quoting City of Seattle v. State, 100 Wn.2d 232, 250, 668 P.2d 1266 (1983) (Rosellini, J., dissenting)).
Two factors compel dismissal: (1) whether the issue is of a public or a private nature and (2) the level of genuine adverseness and the quality of advocacy of the issues. Here the primary issue is whether the trial court properly applied the child relocation factors, articulated in RCW 26.09.520, when rendering its decision to deny Lynn I. Horner’s request to relocate her daughter, Natalie (whose father is Joseph R. Horner), to Edmonds, Washington. The majority claims this case presents an issue of a public nature because it involves an interpretation of RCW 26.09.520. Majority at 892. But the majority fails to recognize that the dispute between Lynn and Joseph over the proposed relocation of their daughter is an entirely private matter. Additionally, interpretation and application of the child relocation factors are inherently fact specific, which weighs strongly against the majority’s conclusion that this case presents an issue public in nature. See Hart, 111 Wn.2d at 449.
More importantly, the level of genuine adverseness and the quality of advocacy of the issues in this case are strikingly low. The majority concludes “the advocacy is good because the parties’ briefing addresses the vital issue of the case (the interpretation of RCW 26.09.520).” Majority at 893. But despite the majority’s praise of the advocacy before us, it utterly fails to point out that Joseph has not filed a brief on the merits in this case in over two years. He has, however, submitted two short letters to this court. The first *899letter (entitled “RESPONDENT’S RESPONSE TO SUPPLEMENTAL BRIEF”) requests this case be dismissed as moot, Resp’t’s Resp. to Suppl. Br. at 2, and the second is in response to a letter from our clerk requesting the parties file written comments by letter as to whether this case involves issues of continuing and substantial public interest. The last brief Joseph filed on the merits was in the Court of Appeals on December 17, 2001. This raises a substantial concern that mootness has diminished Joseph’s adversary enthusiasm and increases the risk that the issues have not been sufficiently argued. Cf. State ex rel. Distilled Spirits Inst., Inc. v. Kinnear, 80 Wn.2d 175, 178, 492 P.2d 1012 (1972) (recognizing importance of adequate briefing and argument when issuing advisory opinion); see also Nat’l Elec. Contractors Ass’n v. Seattle Sch. Dist. No. 1, 66 Wn.2d 14, 23, 400 P.2d 778 (1965) (noting danger of reaching an erroneous decision when deciding moot cases because “[s]omething of the adversary enthusiasm is lost”) (Rosellini, C.J., dissenting). If a party is indifferent to the result and indeed requests the tribunal dismiss his case, I cannot see how his advocacy can be labeled “good.”
The majority also contends “[i]ssues surrounding the interpretation of RCW 26.09.520 are likely to recur given the frequency of dissolution, joint custody, and relocation in today’s society.” Majority at 892-93. That may very well be true but in my judgment that leads naturally to the conclusion that this court ought to exercise judicial restraint and reserve ruling on the issue presented in this case until it is properly before the court. There is no compelling reason to reach the merits now. Therefore, this case does not present any issues of such public importance justifying the majority’s decision to reach the merits of this admittedly moot case.
I dissent.